UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2017 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-35577 KMG CHEMICALS, INC. (Exact name of registrant as specified in its charter) Texas 75-2640529 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 300 Throckmorton Street,
